          Case 3:17-cv-05517-EMC Document 430 Filed 09/07/21 Page 1 of 5



 1   ROPERS MAJESKI PC                        ARNOLD & PORTER KAYE SCHOLER LLP
     TODD A. ROBERTS (SBN 129722)             DOUGLAS A. WINTHROP (SBN 183532)
 2   todd.roberts@ropers.com                  Douglas.Winthrop@amoldporter.com
     LAEL D. ANDARA (SBN 215416)              JEREMY T. KAMRAS (SBN 237377)
 3   lael.andara@ropers.com
     ROBIN M. PEARSON (SBN 146704)            Jeremy.Kamras@arnoldporter.com
 4   robin.pearson@ropers.com                 JESSICA GILLOTTE (SBN 333517)
     DANIEL E. GAITAN (SBN 326413)            Jessica.Gillotte@arnoldporter.com
 5   daniel.gaitan@ropers.com                 JING WANG (SBN 328020)
     545 Middlefield Road, Suite 175          Jing.Wang@arnoldporter.com
 6   Menlo Park, CA 94025                     JOSEPH FARRIS (SBN 263405)
     Telephone:     650.364.8200
 7                                            Joseph.Farris@arnoldporter.com
     Attorneys for Plaintiff                  ROBBIN LEE (SBN 6313334)
 8   SINCO TECHNOLOGIES PTE LTD               Robbin.Lee@arnoldporter.com
                                              NEESHA CHHINA (SBN 5726021)
 9   WHGC, P.L.C.                             Neesha.Chhina@arnoldporter.com
     MICHAEL YORK (SBN 89945)                 DANIA QAHOUSH (SBN 335202)
10   MichaelYork@WHGCLaw.com                  Dania.Qahoush@arnoldporter.com
     JEFFREY C.P. WANG
11   JeffreyWang@WHGCLaw.com                  Three Embarcadero Center, 10th Floor
     KATHLEEN E. ALPARCE                      San Francisco, CA 94111-4024
12   KathleenAlparce@WHGCLaw.com              Telephone: (415) 471-3100
     JESSICA A. CRABBE (SBN 263668)
13   JessicaCrabbe@WHGCLaw.com                Attorneys for Defendants
     1301 Dove Street, Suite 1050 Newport     XINGKE ELECTRONICS (DONGGUAN) CO.,
14   Beach, CA 92660 Telephone: (949)         LTD. Formerly known as SINCO ELECTRONIC
     833-8483                                 (DONGGUAN) CO. LTD., MUI LIANG TJOA
15                                            aka ML TJOA, NG CHER YONG aka CY NG,
                                              and LIEW YEW SOON aka MARK LIEW
16

17
                             UNITED STATES DISTRICT COURT
18                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                SAN FRANCISCO DIVISION
19

20   SINCO TECHNOLOGIES PTE LTD.,           Case No. 3:17-CV-05517-EMC
21                    Plaintiff,            Action Filed: September 22, 2017
22        VS.
                                            STIPULATION AND [PROPOSED] ORDER
                                            AMENDING PROTECTIVE ORDER
23   SINCO ELECTRONICS (DONGGUAN) CO.,
     LTD.; XINGKE ELECTRONICS                Judge: Honorable Edward M. Chen
24   (DONGGUAN) CO., LTD.; XINGKE
     ELECTRONICS TECHNOLOGY CO., LTD.; Trial: November 1, 2021
25   SINCOO ELECTRONICS TECHNOLOGY
     CO., LTD.; MUI LIANG TJOA (an
26   individual); NG CHER YONG aka CY NG (an
     individual); and LIEW YEW SOON aka
27   MARK LIEW (an individual),

28                       Defendants.


     STIPULATION AND [PROPOSED] ORDER AMENDING PROT. ORDER               NO. 3:17-CV-05517-EMC
           Case 3:17-cv-05517-EMC Document 430 Filed 09/07/21 Page 2 of 5



1           Plaintiff SINCO TECHNOLOGIES PTE LTD. ("SinCo") and Defendants MUI LIANG

2    TJOA, NG CHER YONG, LIEW YEW SOON, and XINGKE ELECTRONICS (DONGGUAN)

3    CO., LTD. ("Xingke") (collectively, "Defendants") (hereinafter collectively "Parties"), through

4    their respective attorneys of record, file this Joint Stipulation and Proposed Order by which the

5    Parties memorialize their agreement that the Stipulated Protective Order entered in this action on

6    January 14, 2019 (the "Protective Order"), should be amended with respect to the provisions

7    relating to the disclosure of CONFIDENTIAL-ATTORNEY' S EYES ONLY Information or Items

8    to jury or trial consultants. [ECF 124]

9           ACCORDINGLY, IT IS HEREBY STIPULATED by and between the Parties, through their

10   respective counsel of record, that Section 7.3 of the Protective Order should be deleted in its entirety

11   and restated as follows:

12          "7.3 Disclosure of "CONFIDENTIAL - ATTORNEY'S EYES ONLY" Information or

13   Items. Unless otherwise ordered by the court or permitted in writing by the Designating Party, a

14   Receiving Party may disclose any information or item designated CONFIDENTIAL -

15   ATTORNEY'S EYES ONLY only to:

16          a) the Receiving Party's Outside Counsel of Record in this action, as well as employees of

17   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

18   this litigation and who have signed the "Acknowledgment and Agreement to Be Bound" that is

19   attached hereto as Exhibit A;

20          b) Experts of the Receiving Party other than Professional jury or trial consultants of the

21   Receiving Party (1) to whom disclosure is reasonably necessary for this litigation, (2) who have

22   signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A), and (3) as to whom the

23   procedures set forth in paragraph 7.4(a), below, have been followed;

24          c) Professional Jury or trial consultants of the Receiving Party (1) to whom disclosure is

25   reasonably necessary for this litigation, (2) who have signed the "Acknowledgment and Agreement

26   to Be Bound" (Exhibit A), (3) as to whom the procedures set forth in paragraph 7.4(a)(1)-(3), below,

27   have been followed along with a disclosure of all work in the last five years that the Professional

28   Jury or trial consultant has done for any law firm that has represented any party to this


                                                        -1-
     STIPULATION AND [PROPOSED] ORDER AMENDING PROT. ORDER                              NO. 3:17-CV-05517-EMC
            Case 3:17-cv-05517-EMC Document 430 Filed 09/07/21 Page 3 of 5



 1   action or work done by the Professional Jury or trial consultant for any party or witness to this

 2   litigation in the last five years, with a brief description of the work done and amount of money

 3   received, if any;

 4            d) the Court and its personnel;

 5            e) court reporters and their staff and

 6            f) Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

 7   have signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A); and

 8            g) the author or recipient of a document containing the information or a custodian or other

 9   person who otherwise possessed or knew the information."

10            IT IS SO STIPULATED, through Counsel of Record.

11

12   Dated: September 2, 2021                             Respectfully submitted,

13
                                                         ARNOLD & PORTER KAYE SCHOLER LLP
14

15
                                                         By: Is/ Douglas A. Winthrop
16
                                                                DOUGLAS A. WINTHROP
17

18                                                              Attorneys for Defendant

19

20
      Dated: September 2, 2021                           ROPERS, MAJESKI, KOHN & BENTLY LLP
21

22

23                                                       By ______________________
24                                                              LAEL D. ANDARA
25
                                                                Attorneys for Plaintiff
26
                                                                SINCO TECHNOLOGIES PTE LTD.
27

28


                                                        - 2 -
     STIPULATION AND [PROPOSED] ORDER AMENDING PROT. ORDER                                NO. 3:17-CV-05517-EMC
          Case 3:17-cv-05517-EMC Document 430 Filed 09/07/21 Page 4 of 5



1

2    PURSUANT TO STIPULATION, IT IS SO ORDERED AS MODIFIED.
3

4    Dated: September 7, 2021
5                                             Honorable Joseph C. Spero

6

7

8

9

10

11

12

13
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     Case 3:17-cv-05517-EMC Document -430
                                       3 - Filed 09/07/21 Page 5 of 5
STIPULATION AND [PROPOSED] ORDER AMENDING PROT. ORDER           NO. 3:17-CV-05517-EMC
